On appeal to this court the judgment rendered in the lower court was affirmed. A supersedeas bond had been given staying the execution. A motion has been filed herein for judgment against the sureties on such supersedeas bond. By virtue of the provisions of chapter 249, Sess. Laws 1915, as construed in Long v. Lang, 49 Okla. 342, 152 P. 1078, the motion is sustained.
Judgment is therefore entered in this court in favor of the First National Bank of Stigler in the sum of $1.172.55, with 10 per cent. Interest from January 8, 1915: for $22.25 costs taxed in the lower court, and all costs in this court.
By the Court: It is so ordered.